DETAILED ACTION
The instant application having Application No. 17/045,100 filed on 10/02/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (Pub # US 2018/0152950 A1 hereinafter Xiong).
Regarding claim 1, Xiong discloses “a wireless/transmit receive unit (WTRU)” as [(Para. 0034), the cell 100 can include mobile device, such as, for example, a User equipment (UE or UEs) 108 that can be in communication with the eNB 104.] “comprising: a receiver configured to receive a configuration with multiple SRs and associated demodulation reference symbols (DMRS) subsets;” [(Para. 0062), In one aspect, the configuration of the subset of DMRS sequences can be pre-configured and/or semi-statically signaled by the eNB using master information block (MIB), a system information block (SIB), and/or a UE-specific dedicated RRC signaling…. (Para. 0067), the DM-RS sequence index can be divided into 2 groups. The first group can indicate a short SR message transmission and the second group can indicate a long SR message transmission. The short SR message can take part resource of one PRB pair and the long SR message can take full resource of one PRB pair. A group threshold configuration can be cell specific and transmitted via RRC signaling…. (Para. 0069), The configuration of localized or distributed SR transmission can be predefined and/or configured via MIB, SIB or dedicated RRC signalling] “a processor configured to: randomly select a DMRS subset and select a SR configuration according to the randomly selected DMRS subset based on the received configuration,” [(Para. 0080), a DeModulation Reference Signal (DM-RS) that is randomly selected from a set of configured DM-RS sequences or configured by the eNB, as in block 1310. The one or more processors and memory can be configured to select an SR transmission resource as a function of a DM-RS sequence index and/or cell identification (ID) based on a predefined mapping rule, as in block 1320.] “a transmitter configured to transmit an SR associated with the selected DMRS subset” [(Para. 0080), The one or more processors and memory can be configured to process, for transmission to the eNB, a SR message having a buffer status report (BSR) and UE identification (UE-ID) information on the selected SR transmission resource, as in block 1330] “the processor further configured to select a DMRS from the selected DMRS subset;” [(Para. 0063), a UE can select one of the DMRS sequences for the contention based SR message transmission from a subset of DMRS sequences] “and the transmitter further configured to transmit the selected DMRS with a data transmission” [(Para. 0117), wherein the one or more processors and memory are further configured to include in the SR message a DM-RS sequence and/or transmit a DM-RS sequence which carries specified information in the SR message].
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Motorola (“Scheduling Request Mechanism for EUTRA Uplink”; 3GPP TSG RAN1#51; Jeju, Korea; November 5-9, 2007; R1-074599; from Applicant’s IDS; hereinafter NPL).
Regarding claim 2, Xiong does not specifically disclose wherein each SR associated with DMRS subsets are distinguished by time and frequency resources.
In an analogous art, NPL teaches “wherein each SR associated with DMRS subsets are distinguished by time and frequency resources” as [(Section 2.2.), For SR group with size larger than 1, the SR indicators from multiple UEs within the same group are combined naturally at the receiver to provide an approximate indication of the number of requests. Node B allocates resources via a regular uplink resource grant using the C-RNTI reserved for each group. The amount of resources allocated (i.e. the number of resource blocks) depends on the amount of detected energy when the SR group size is larger than 1].
[NPL: See Conclusion].
Regarding claim 3, the combination of Xiong and NPL, specifically NPL teaches “wherein each SR associated with DMRS subsets are distinguished by a sequence index value” as [(Section 2.1.), UE that needs to transmit synchronous SR is assigned to a SR group. Each group is then assigned a SR indicator/sequence as per the on-off key agreement and a C-RNTI. The group size is configurable by the eNB. The group may consist of a single UE and the C-RNTI is just the UE ID. Therefore, the static approach can be implemented as special case in the case that the system is lightly loaded].
Regarding claim 4, the combination of Xiong and NPL, specifically NPL teaches “wherein each SR associated with DMRS subsets are distinguished by a PUCCH index value” as [(Section 2.3.2.), An alternative approach is that the UE sends the preamble only using the dynamically allocated resource (in PUCCH). The SR message is then sent after the eNode-B detects the preamble and allocates resource].
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Qian et al. (Pub # US 2020/0059935 A1 hereinafter Qian).
Regarding claim 5, Xiong does not specifically disclose wherein the WTRU is further configured to autonomously determine a transmission type that is one of grant-based or grant-free.
In an analogous art, Qian teaches “wherein the WTRU is further configured to autonomously determine a transmission type that is one of grant-based or grant-free” as [(Para. 0217), The UE determines whether to adopt the grant-free transmission mode according to a service type…].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Xiong with the modified system of Qian to provide a grant-free data transmission method and apparatus, so as to improve data transmission reliability as well as system spectrum utilization ratio [Qian: Para. 0007].
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463